DETAILED ACTION
This non-final office action is in response to claims 1-3, 5, 7-9, 13, and 15 filed on 11/10/2020 for examination. Claims 1-3, 5, 7-9, 13, and 15 are being examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 has been considered by the examiner. 

Response to Amendment
The amendment filed November 10, 2020 has been entered. Claims 1-3, 5, 7-9, 13, and 15 remain pending in the application. The claims have been amended. Applicants’ arguments and amendments to the claims have overcome each and every claim objection and 112 rejection previously set forth in the Final Office Action mailed October 8, 2020. Further, claims 1-2, 5, 7-8, 13, and 15 have been amended and have necessitated a new ground(s) of rejection in this Office Action. Applicants’ arguments and revised claims filed on 11/10/2020 have been fully considered, but as written fail to 
Particularly, in one portion of the remarks Applicants opine that Howcroft discloses always setting a timeframe for acquiring the certificate. Remarks, pg. 10. Applicants particularly state that none of the cited references disclose a timing wherein no change information is set. Id. However, Examiner directs applicants to figure 6 with [0046]-[0048], disclosing wherein users may set a renewal time and could also set a retry/change information time. Applicants’ arguments are not persuasive for at least the reason that when no retry information has yet been entered, no change information to the acquisition timing would be produced. Examiner additionally notes the ability to adjust a retry timing can be included, but is not required to be provided to the system by the language of [0046-0048] (see, e.g., lines 4-7 of [0046]: “The acquisition settings can include […]”). Applicants should note that a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, MPEP 2123, and that not setting (or even including) a manually entered optional setting is well within the skill of one of ordinary skill in the art (and is permitted by the language of [0046]). In view of the foregoing, Applicants’ remarks with regards to Howcroft’s language requiring always setting a retry time are not persuasive. Further, the phrasing in Applicants’ claims in lines 14-16 asserts that when x <i.e., when a setting is not accepted> does not happen, neither does y <change information is not generated>. Examiner asserts that nearly any system would satisfy this language as written, excluding those that explicitly must deny the second setting and then generate change information.
In view of the foregoing, as well as below herein with regards to 35 U.S.C. 103, Applicants’ remarks are not persuasive. Further, below with regards to 35 U.S.C. 103 discloses the additional newly amended limitations of the claims with additional citation to Lawrence. Therefore, Applicants’ amendments and remarks fail to distinguish the claimed invention as written against the disclosures of the prior art.

Claim Objections
Claims 1, 13, and 15 are objected to because of the following informalities:
Claim 1, lines 20-21 recites “displaying acquisition timing of acquiring the electronic certificate next time on the screen […]”. For grammatical clarity and clear antecedent basis in the claims, Examiner suggests amending to, e.g.,  “displaying an acquisition timing for next acquiring .
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft et al. (US20110087881, Hereinafter “Howcroft”) in view of Lawrence (US8935524, Hereinafter “Lawrence”).
Regarding to claim 1, Howcroft teaches an information processing apparatus (see abstract, server processes certificate information) comprising: at least one processor ([0069-70] – processor 1302); and a memory device that stores a set of instructions which, when executed by the at least one processor ([0069-70] – system includes memory 1304, 1306 which store instructions to be executed by processor 1302), cause the information processing apparatus to perform operations including: 
accepting a first setting related to start timing of making an acquisition request to a certificate authority to obtain an electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screen of fig. 6, fig. 10), wherein the first setting is accepted from a user via a screen for setting timing of automatically updating or automatically acquiring the electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screens of fig. 6, fig. 10), wherein a second setting of automatically adjusting the start timing of making the acquisition request for the electronic certificate is acceptable from the user via the screen ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user th row “Between […]”), besides the first setting related to the start timing of making the acquisition request for the electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”), 
generating change information in a case where the second setting of automatically adjusting the start timing of making the acquisition request for the certificate authority is accepted ([0024] & [0046] – the user sets a first setting that determines the renewal time, and then the user sets a second setting that determines a time to retry the request <i.e., a change information is generated when the user enters the second setting>; further, at [0047] – “The STB 508 and other STBs can retry indefinitely at random fractions of six hours until it gets the certificate” <i.e., similarly interpretable as generating change information based on the second input/retry time>), wherein the change information is not generated in a case where the second setting of automatically adjusting the start timing of making the acquisition request for the certificate authority is not accepted (the system of Howcrost can accept such customization information (see [0024], [0046]), however in a case when no setting is accepted (e.g., if none is entered) there is no change information generated), 
performing acquisition request processing for obtaining the electronic certificate at a timing determined based on the accepted first setting, or the first accepted setting and the change information ([0048-52] – processing is performed to acquire the requested certificate using the , 
displaying acquisition timing of acquiring the electronic certificate next time on the screen based on the accepted first setting in a case where the second setting is not accepted  ([0046-0047], e.g., “The user 502 can view the certificate acquisition settings on a GUI of an iTV application accessible by the STB 508”; see also, e.g., fig. 6 showing acquisition timing of acquiring the electronic certificate next time as set to “2 to 4 weeks before expire” <note: 2 to 4 weeks before a certificate’s expiration is a timing>;  note: the system of Howcrost can accept a second setting retry information (see [0024], [0046]), however in a case when no setting is accepted (e.g., if none is entered) there is no change information generated), and 
acquiring the electronic certificate as a response to the acquisition request processing ([0048-51] – processing is performed to acquire the requested certificate).  
Further, Howcroft discloses the generation of change information (see, e.g., [0046]-[0047] in which change information is produced based on a user’s entered setting) which may then change the actual acquisition timing (see, e.g., [0046]-[0051]). Accordingly, this actual acquisition timing is a combination of the first setting (the set renewal time) and the second setting (the change information). Therefore, Howcroft discloses calculating an acquisition timing of acquiring the electronic certificate next time based on the accepted first setting and the change information in a case where the second setting is accepted. Yet, Howcroft fails to specifically disclose displaying this calculated acquisition timing on the screen.
However, displaying calculated values stored in memory is well known in the art, see, e.g., Lawrence, teaching displaying a variety of information regarding a digital certificate from stored values 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Howcroft with the teachings of Lawrence, comprising displaying the acquisition timing of acquiring the electronic certificate next time on the screen based on the accepted first setting and the change information in a case where the second setting is accepted, so that an administrator may view and be aware of the calculated timing at which a certificate is to be renewed (see, e.g., Lawrence at column 11, line 5-67 and Howcroft at [0046]).

Regarding claim 5, the combination of Howcroft and Lawrence teach the information processing apparatus according to claim 1, wherein the first setting related to the start timing of making an acquisition request for the electronic certificate and a part of the change information are accepted from a setting apparatus via a network (Howcroft at [0022-024] – settings and information pertaining to the acquisition of a certificate are received by the certificate authority over a network 132; [0046-048], e.g., “the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500 <i.e., the system accepts acquisition setting(s) from a user>. The certificate acquisition settings can include establishing a timeframe <i.e., a range, which is a part of the change information> for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate”; note: Applicant Specification [0082] denotes change information can be random number information and range information).  

Regarding claim 13, Howcroft teaches a control method for an information processing apparatus (see abstract, server controls certificate information), the control method comprising: 
accepting a first setting related to start timing of making an acquisition request to a certificate authority to obtain an electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screen of fig. 6, fig. 10), wherein the first setting is accepted from a user via a screen for setting timing of automatically updating or automatically acquiring the electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screens of fig. 6, fig. 10), wherein a second setting of automatically adjusting the start timing of making the acquisition request for the electronic certificate is acceptable from athe user via the screen ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”), besides the first setting related to the start timing of making the acquisition request for the electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”); 
generating change information in a case where the second setting of automatically adjusting the start timing of making the acquisition request for the certificate authority is accepted ([0024] & [0046] – the user sets a first setting that determines the renewal time, and then the user sets a second setting that determines a time to retry the request <i.e., a change information is generated when the user enters the second setting>; further, at [0047] – “The STB 508 and other STBs can retry indefinitely at random fractions of six hours until it gets the certificate” <i.e., similarly interpretable as generating change information based on the second input/retry time>), wherein the change information is not generated in a case where the second setting of automatically adjusting the start timing of making the acquisition request for the certificate authority is not accepted (the system of Howcrost can accept such customization information (see [0024], [0046]), however in a case when no setting is accepted (e.g., if none is entered) there is no change information generated); Page 4 of 12Amendment for Application No.: 15/996305 Attorney Docket: 10181900US01 
performing acquisition request processing for obtaining the electronic certificate at a timing determined based on the accepted first setting, or the first accepted setting and the change information ([0048-52] – processing is performed to acquire the requested certificate using the timeframe for generating a request for acquiring the certificate <i.e., first setting>, and also the ; 
displaying acquisition timing of acquiring the electronic certificate next time on the screen based on the accepted first setting in a case where the second setting is not accepted ([0046-0047] – “The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate. Certificate settings can also include any other setting associated with retrieving the certificate or acquiring information regarding the certificate. The user 502 can view the certificate acquisition settings on a GUI of an iTV application accessible by the STB 508”; see also, e.g., fig. 6 showing acquisition timing of acquiring the electronic certificate next time as set to “2 to 4 weeks before expire” <note: 2 to 4 weeks before a certificate’s expiration is a timing>); and 
acquiring the electronic certificate as a response to the acquisition request processing ([0048-51] – processing is performed to acquire the requested certificate).  
Further, Howcroft discloses the generation of change information (see, e.g., [0046]-[0047] in which change information is produced based on a user’s entered setting) which may then change the actual acquisition timing (see, e.g., [0046]-[0051]). Accordingly, this actual acquisition timing is a combination of the first setting (the set renewal time) and the second setting (the change information). Therefore, Howcroft discloses calculating an acquisition timing of acquiring the electronic certificate next time based on the accepted first setting and the change information in a case where the second setting is accepted. Yet, Howcroft fails to specifically disclose displaying this calculated acquisition timing on the screen.
However, displaying calculated values stored in memory is well known in the art, see, e.g., Lawrence, teaching disclosing displaying a variety of information regarding a digital certificate from 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Howcroft with the teachings of Lawrence, comprising displaying the acquisition timing of acquiring the electronic certificate next time on the screen based on the accepted first setting and the change information in a case where the second setting is accepted, so that an administrator may view and be aware of the calculated timing at which a certificate is to be renewed (see, e.g., Lawrence at column 11, line 5-67 and Howcroft at [0046]).

Regarding claim 15, Howcroft teaches a non-transitory computer readable storage medium storing a program to cause a computer to perform a control method for an information processing apparatus ([0074-075] – system includes a machine readable medium containing instructions 1324, and causes the machine to perform the instructions), the control method comprising: 
accepting a first setting related to start timing of making an acquisition request to a certificate authority to obtain an electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the setting(s) from a user> The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate <i.e., first setting for timing of making an acquisition request>, and a timeframe for retrying the request for acquiring the certificate”; see user customizable setting screen of fig. 6, fig. 10), wherein the first setting is accepted from a user via a screen for setting timing of automatically updating or automatically acquiring the electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. <i.e., the system accepts the , wherein a second setting of automatically adjusting the start timing of making the acquisition request for the electronic certificate is acceptable from the user via the screen ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate <i.e., a second setting of automatically adjusting the start timing of making the acquisition request>; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”), besides the first setting related to the start timing of making the acquisition request for the electronic certificate ([0046-048], e.g., “Operatively, the user 502 and/or the technicians 504 a-b can set a variety of certificate acquisition settings associated with acquiring digital certificates from the system 500. The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate; see the user customizable setting screens with these options located besides each other in fig. 6; additionally, fig. 10 also can provide for a range to the re-acquisition timing, see 6th row “Between […]”); 
generating change information in a case where the second setting of automatically adjusting the start timing of making the acquisition request for the certificate authority is accepted ([0024] & [0046] – the user sets a first setting that determines the renewal time, and then the user sets a second 508 and other STBs can retry indefinitely at random fractions of six hours until it gets the certificate” <i.e., similarly interpretable as generating change information based on the second input/retry time>), wherein the change information is not generated in a case where the second setting of automatically adjusting the start timing of making the acquisition request for the certificate authority is not accepted (the system of Howcrost can accept such customization information (see [0024], [0046]), however in a case when no setting is accepted (e.g., if none is entered) there is no change information generated); 
performing acquisition request processing for obtaining the electronic certificate at a timing determined based on the accepted first setting, or the first accepted setting and the change information ([0048-52] – processing is performed to acquire the requested certificate using the timeframe for generating a request for acquiring the certificate <i.e., first setting>, and also the timeframe for retrying the request for acquiring the certificate <i.e., the second setting received is used to produce information that changes the first setting’s acquisition time>);Attorney Docket: 10181900US01 
displaying acquisition timing of acquiring the electronic certificate next time on the screen based on the accepted first setting in a case where the second setting is not accepted ([0046-0047] – “The certificate acquisition settings can include establishing a timeframe for receiving a certificate, a timeframe for generating a request for acquiring the certificate, and a timeframe for retrying the request for acquiring the certificate. Certificate settings can also include any other setting associated with retrieving the certificate or acquiring information regarding the certificate. The user 502 can view the certificate acquisition settings on a GUI of an iTV application accessible by the STB 508”; see also, e.g., fig. 6 showing acquisition timing of acquiring the electronic certificate next time as set to “2 to 4 weeks before expire” <note: 2 to 4 weeks before a certificate’s expiration is a timing>); and 
acquiring the electronic certificate as a response to the acquisition request processing ([0048-51] – processing is performed to acquire the requested certificate).  
Further, Howcroft discloses the generation of change information (see, e.g., [0046]-[0047] in which change information is produced based on a user’s entered setting) which may then change the actual acquisition timing (see, e.g., [0046]-[0051]). Accordingly, this actual acquisition timing is a combination of the first setting (the set renewal time) and the second setting (the change information). Therefore, Howcroft discloses calculating an acquisition timing of acquiring the electronic certificate next time based on the accepted first setting and the change information in a case where the second setting is accepted. Yet, Howcroft fails to specifically disclose displaying this calculated acquisition timing on the screen.
However, displaying calculated values stored in memory is well known in the art, see, e.g., Lawrence, teaching disclosing displaying a variety of information regarding a digital certificate from stored values in memory onto a user interface (at, e.g., Fig. 8 & column 11, line 6-column 12, line 10 – disclosing displaying in the UI the certificate’s request date and various other stored values).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Howcroft with the teachings of Lawrence, comprising displaying the acquisition timing of acquiring the electronic certificate next time on the screen based on the accepted first setting and the change information in a case where the second setting is accepted, so that an administrator may view and be aware of the calculated timing at which a certificate is to be renewed (see, e.g., Lawrence at column 11, line 5-67 and Howcroft at [0046]).

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Lawrence, further in view of Eyer (US20120047531, Hereinafter “Eyer”).
Regarding claim 2, the combination of Howcroft and Lawrence teach the information processing apparatus according to claim 1, wherein the change information includes random number information (Howcroft at [0047-0048] – users enter a timeframe (e.g., in fig. 6 a user can enter six hours), and then at random fractions of six hours the system will be set to retry the certificate renewal). The combination of Howcroft and Lawrence appear to fail to teach wherein the information processing apparatus is caused to perform further operations including generating the random number information, based on information unique to the information processing apparatus.  
However, Eyer teaches a system configured to reduce system resource demand using random delay periods (see [0020-0022]), wherein the information processing apparatus is caused to perform further operations including generating the random number information, based on information ([0052] – the processor executes programming instructions that can be stored in the computer readable storage medium; [0051] – storage for processes includes memory; and [0026] – “a random number generator (pseudorandom number generator) is used to compute a random delay time for trigger execution of a particular TDO”) unique to the information processing apparatus ([0027] – “a number unique to the specific unit should preferably be used at the seed for the random number generating algorithm”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Lawrence with the teachings of Eyer, wherein the information processing apparatus is caused to perform further operations including generating the random number information, based on information unique to the information processing apparatus, based on information unique to the information processing apparatus, so that the many receiving units to not generate the same result (see, e.g., Eyer at [0027]).

With regards to claim 3, the combination of Howcroft, Lawrence, and Eyer teach the information processing apparatus according to claim 2, wherein the information unique to the information processing apparatus is one of a media access control (MAC) address, an Internet Protocol (IP) address, or a serial number set in the information processing apparatus (Eyer at [0044] & [0027] – “the seed data may for example be a portion of or an entire IP address, MAC address or serial number or any combination thereof which is used as a seed 630 for a random number generator module or process 632 which can be used in the manner discussed above to generate a random number used to calculate the trigger delay time”). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Lawrence with the teachings of Eyer, wherein the information unique to the information processing apparatus is one of a media access control (MAC) address, an Internet Protocol (IP) address, and a serial number set in the information processing apparatus, so that the many receiving units to not generate the same result (see, e.g., Eyer at [0027]).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Lawrence, further in view of Kumar et al. (US20180351751, Hereinafter “Kumar”) and Cooper et al. (NPL: “RFC 5280 – Internet Public Key Infrastructure Certificate and Certificate Revocation List (CRL) Profile,” May 2008, Hereinafter “RFC 5280”).
Regarding claim 7, the combination of Howcroft and Lawrence teach the information processing apparatus according to claim 1. The combination of Howcroft and Lawrence appear to fail to teach wherein the information processing apparatus is caused to perform further operations including: generating a key pair that is used for encryption of communication data, generating a signature request of the electronic certificate, based on the generated key pair, setting a use for the electronic certificate, performing the signature request of the electronic certificate at a timing 
However, Kumar teaches a similar system for issuing new certificates while avoiding high network loads (see [0218]), wherein the information processing apparatus is caused to perform further operations ([0234] – processor 210 executes code in memory 220; [0126] – instructions are executed on the apparatus) including: generating a key pair that is used for encryption of communication data ([0207] – a new key pair and new self-signed certificate is created for a trust anchor/rebranded trust anchor (TA); [0033] – TA encrypts a set of data; [0001] – the method is used for secure communication; [0039] – new key pairs may be generated for key update requests), generating a signature request of the electronic certificate, based on the generated key pair ([0038] – “EE sends CMP IR (Initial Request) with the certificate signing request containing EE public key and its metadata to be certified by CA”; [0003] – CA is a certificate authority; and [0008] – EE is an end entity; [0035] – certificates are based on a pair of private and public keys), 
performing the signature request of the electronic certificate at a timing determined based on the first accepted setting and the change information ([0038] – “EE sends CMP IR (Initial Request) with the certificate signing request containing EE public key and its metadata to be certified by CA”; [0039] – the key update request (KUR) might be requested because the EE certificate is going to expire; [0218] – the timing of the key update request (KUR) may be determined by a random function/delay time in order to avoid high network load), and
acquiring the electronic certificate with an electronic signature as a response to the signature request ([0039]- end entity sends the CMP KUR, and the certificate authority responds by sending the CMP KUP message which comprises the updated signed EE certificate; [0040] – certificate authority may also provide, in response to the CMP KUR, a new TA certificate).
Howcroft and Lawrence with the teachings of Kumar, wherein the information processing apparatus is caused to perform further operations including: generating a key pair that is used for encryption of communication data, generating a signature request of the electronic certificate, based on the generated key pair, performing the signature request of the electronic certificate at a timing determined based on the first accepted setting and the change information, and acquiring the electronic certificate with an electronic signature as a response to the signature request, so that certificates may be securely updated conforming with standard certificate protocol (see, e.g., Kumar at [0038]-[0040]).
The combination of Howcroft, Lawrence, and Kumar appear to fail to explicitly teach configured to set a use for the electronic certificate, and set a use for the acquired electronic certificate.  
However, RFC 5280 teaches standard certificate protocol disclosing to set a use for the electronic certificate, and set a use for the acquired electronic certificate (see pages 6-7, paragraph section 2.3, and page 26, section 4.2 – conforming certificate authority’s certificates must include basic constraints, key usage, and certificate policies; page 32, 4.2.1.4 – “these policy information terms indicate the policy under which the certificate has been issued and the purposes for which the certificate may be used”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Howcroft, Lawrence, and Kumar with the teachings of RFC 5280 to comprise setting a use for the electronic certificate, and setting a use for the acquired electronic certificate, to shield users from malicious actions and to conform with standard certificate protocol (RFC 5280 at page 6-7, section 2.3 and page 26, section 4.2) and to enforce policies on both the key within the certificate and the certificate (RFC 5280 at page 29, section 4.2.1.3-4.2.1.4).

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Lawrence, further in view of Sudia (US20050114653, Hereinafter “Sudia”).
Regarding claim 8, the combination of Howcroft and Lawrence teach the information processing apparatus according to claim 1. The combination of Howcroft and Lawrence appear to fail to disclose wherein the information processing apparatus is caused to perform further operations including cause a display unit to display a timing determined based on the first accepted setting and the change information.  
However, Sudia teaches a certificate issuing authority with an offset system to stagger computation bunching (see [0035], [0481]), wherein the information processing apparatus is caused to perform further operations including cause a display unit to display a timing determined based on the first accepted setting and the change information ([0211-0215] – both sender and recipient may display a “Valid Until” row having certificate authority’s used renewal time in both local time and the recipient’s; [0208] – information is displayed on screens; [0481] – random offset values are assigned to the retention periods to distribute the computation burden).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Howcroft and Lawrence with the teachings of Sudia, wherein the information processing apparatus is caused to perform further operations including cause a display unit to display a timing determined based on the first accepted setting and the change information, so that it may be ensured senders and users can understand the semantics of the timing of the protocol data (see Sudia at [0208], [0212], and [0215]).

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Howcroft in view of Lawrence, further in view of Novak et al. (US20130061299, Hereinafter “Novak”).
Regarding claim 9, the combination of Howcroft and Lawrence teach the information processing apparatus according to claim 1. The combination of Howcroft and Lawrence appear to fail to specifically disclose wherein the information processing apparatus is an image forming apparatus configured to execute print processing.
However, Novak discloses a certificate renewal system processing information to produce images (see, e.g., abstract, [0166]), wherein the information processing apparatus is an image forming apparatus configured to execute print processing (Novak at [0166] & [0159] – printers and display screens are output devices used by the computer (i.e., computer may form images to display, and may execute print processing)). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combination of Howcroft and Lawrence with the teachings of Novak, wherein the information processing apparatus is an image forming apparatus configured to execute print processing, to produce physical copies of information (see, e.g., Novak at [0166] & [0159]).  

Conclusion
The prior art made of record and not presently relied upon is considered pertinent to applicant's disclosure: Parkinson (US20080320569) recites a similar system directed to generating a random renewal period/statistically staggering the renewal periods of digital certificates to reduce the support burden of renewing a large amount of recently expired certificates in a short period of time (see [0003], [0004], and [0011]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA RAYMOND WHITE whose telephone number is (571)272-4365.  The examiner can normally be reached on Monday-Thursday, & Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taghi Arani can be reached on 5712723787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.R.W./Examiner, Art Unit 2438                                                                                                                                                                                                        /TAGHI T ARANI/Supervisory Patent Examiner, Art Unit 2438